COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

 IN THE ESTATE OF:                                §
                                                                  No. 08-08-00081-CV
 ETHEL LADINE SWEZY STAMNITZ,                     §
                                                                     Appeal from the
 DECEASED.                                        §
                                                                   Probate Court No. 2
                                                  §
                                                                of El Paso County, Texas
                                                  §
                                                                  (TC# 2006-P00369-2)
                                                  §

                                  MEMORANDUM OPINION

       Pending before the Court is an interlocutory appeal of an order rendered on February 19,

2008, by the Probate Court No. 2, El Paso County, Texas. Appellant now asks this Court to dismiss

this appeal with prejudice for the reason that the parties have agreed to certain facts making this

appeal moot. Appellee has not objected to the motion, and there is no indication that this Court’s

dismissal would prevent Appellee from seeking relief to which she would otherwise be entitled.

See TEX . R. APP . P. 42.1(a)(1). We therefore grant the motion and dismiss the appeal with prejudice.

Because the motion to dismiss is silent as to how to share costs, the costs will be taxed against

Appellant. See TEX . R. APP . P. 42.1(d).


                                               KENNETH R. CARR, Justice
October 23, 2008

Before Chew, C.J., McClure, and Carr, JJ.